      Case 3:17-cr-00533-EMC Document 419 Filed 10/14/18 Page 1 of 4



 1   ROBERT WAGGENER - SBN: 118450
     LAW OFFICE OF ROBERT WAGGENER
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Phone:         (415) 431-4500
     Fax:           (415) 255-8631
 4   E-Mail:        rwlaw@mindspring.com

 5   Attorney for Defendant RUSSELL TAYLOR OTT

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11
     UNITED STATES OF AMERICA,                          No. CR 17 533 EMC
12
                                   Plaintiff,           DEFENDANT RUSSELL TAYLOR OTT’S
13                                                      OBJECTIONS TO THE
                    v.                                  GOVERNMENT’S SUBMITTED
14                                                      [PROPOSED] ORDER DENYING
     RUSSELL TAYLOR OTT,                                MOTION FOR PRETRIAL RELEASE
15
                                   Defendant.
16                                                  /

17
     TO:    THE UNITED STATES ATTORNEY FOR THE NORTHERN DISTRICT OF
18          CALIFORNIA; ASSISTANT UNITED STATES ATTORNEYS KEVIN BARRY
            AND MEREDITH OSBORNE; AND TO THE CLERK OF THE ABOVE-
19          ENTITLED COURT:

20
                                            INTRODUCTION
21
            Shortly after being reminded that a proposed detention order had not been submitted to
22
     the Honorable Sallie Kim following the detention hearing for Russell Ott on September 25, 2018,
23
     last Friday the government e-filed a [PROPOSED] ORDER DENYING MOTION FOR
24
     PRETRIAL RELEASE. (Dkt. No. 418). The proposed order was not submitted to defense
25
     counsel before filing, and there are material objections to the content of the proposed order.
26
     Defendant Ott files this pleading generally noting his objection to the content of the proposed
27
     order, and asks the court to defer signing the proposed order until the parties can meet and confer
28


     OBJECTION TO PROPOSED ORDER
      Case 3:17-cr-00533-EMC Document 419 Filed 10/14/18 Page 2 of 4



 1   regarding the content of the proposed order. Should the parties not be able to agree upon the

 2   language or content of the proposed detention order, then defendant Ott submits that Magistrate

 3   Kim should independently file her own order.

 4            POINTS OF OBJECTION TO THE PROPOSED DETENTION ORDER

 5          Along with reminding the government that Magistrate Kim had requested that the

 6   government prepare a proposed detention order following the September 25, 2018 detention

 7   proceedings, defense counsel forwarded a transcript of the September 25 proceedings to the

 8   government. [hereinafter 9/25 RT] Defendant Ott objects to the government’s newly submitted

 9   proposed order because it does not accurately conform to the September 25 transcript and the

10   underlying hearing, or accurately reflect the prior detention proceedings for Mr. Ott, all of which

11   have substantively taken place in front of Magistrate Kim.

12          After being arrested on the original indictment in late 2017 and charged with racketeering

13   and conspiracy to murder, defendant Ott was eventually conditionally released to a halfway

14   house and then to his ex-wife’s residence in Santa Rosa, continually being electronically

15   monitored, but with successively looser restrictions. On September 14, 2018 defendant Ott was

16   arrested after a Superseding Indictment was filed and an arrest warrant issued. A count of first

17   degree murder was added against Mr. Ott in the Superseding Indictment (Count 3), along with

18   allegations that he was eligible for the death penalty. The October 9, 2018 hearing before

19   Magistrate Kim was the detention hearing after the new arrest and allegations.

20          Defendant Ott’s objections to the government’s proposed order are generally stated by the

21   following points:

22   1.     The detention hearing for Mr. Ott took place on September 25, 2018, not October 9,

23          2018. (Proposed Order 1:18);

24   2.     Magistrate Kim took in to account the proffers of the parties on September 25, 2018 (not

25          September 9, 2018 (Proposed Order 1:23)), and it was clear she was taking in to account

26          all prior detention hearings and not just the prior hearing on August 30, 2018. (Proposed

27          Order 1:24) See, 9/25 RT 10:22-11:5;

28


     OBJECTION TO PROPOSED ORDER                     -2-
      Case 3:17-cr-00533-EMC Document 419 Filed 10/14/18 Page 3 of 4



 1   3.     The proposed order should reflect Magistrate Kim’s consideration of the prior pleadings,

 2          letters, and exhibits submitted regarding Mr. Ott’s detention. See, 9/25 RT 10:22-11:5;

 3   4.     The proposed order should reflect that Magistrate Kim found there to be a double

 4          violation of Mr. Ott’s violation of his bond on September 13, 2018 in terms of his curfew,

 5          i.e. that Mr. Ott was out for a purpose for which he was not authorized, and that he

 6          violated his curfew for an extended period of time. (9/25 RT 6:15-18);

 7   5.     The proposed order should reflect that Magistrate Kim was less concerned about the new

 8          allegations of the Superseding Indictment than the violation of the curfew. (9/25 RT 6:18-

 9          23);

10   6.     The proposed order mistakenly states that Mr. Ott was only permitted to leave his

11          residence for work, court, legal, or medical appointments. (Proposed Order 2:14) The

12          transcript of the prior detention proceedings on August 30, 2018, and the order following

13          that hearing which set a curfew for Mr. Ott between 6:00 a.m. and 9:30 p.m. (Dkt. 358)

14          do not support that statement.;

15   7.     Along with the proposed order stating that defense counsel did not proffer any additional

16          sureties (Proposed Order 2:16), the proposed order should reflect that defense counsel

17          made clear that even with the new charges being filed and the facts of the curfew

18          violation, the sureties and custodian for Mr. Ott were still willing to remain in place.

19          (9/25 RT 8:11-9:1);

20   8.     Mention of the dated misdemeanor convictions for Mr. Ott should not be a part of the

21          proposed order. (Proposed Order 2:16-18) Magistrate Kim never discussed the

22          misdemeanor convictions as a basis for the detention of Mr. Ott in any of the detention

23          proceedings.;

24   9.     The proposed order should reflect Magistrate Kim’s statement that she would not be

25          willing to reconsider the issue of Mr. Ott’s detention in the future, and that she considers

26          her order to be final. (9/25 RT 10:9-18) See, 9/25/18 Minutes (Dkt. No. 390 )

27
            For all the foregoing reasons, defendant Ott objects to the proposed detention order
28


     OBJECTION TO PROPOSED ORDER                     -3-
      Case 3:17-cr-00533-EMC Document 419 Filed 10/14/18 Page 4 of 4



 1   submitted by the government, and requests that the Court defer signing of any order until the

 2   parties have conferred and the matter is submitted with the joint input of the parties.

 3

 4
     Dated: October 14, 2018                       Respectfully submitted,
 5

 6
                                                                  /s/
 7                                                 ROBERT WAGGENER
                                                   Attorney for Defendant
 8                                                 RUSSELL TAYLOR OTT

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     OBJECTION TO PROPOSED ORDER                      -4-
